Citation Nr: 1520172	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  09-21 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran is represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to May 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).


FINDING OF FACT

The probative evidence of record shows that the Veteran's hepatitis C is related to his military service.


CONCLUSION OF LAW

Hepatitis C was incurred in or due to the Veteran's active duty.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran seeks service connection for hepatitis C, which, according to his testimony during a January 2015 hearing before the Board, was diagnosed in 1999, although he did not become aware of the diagnosis until he requested a copy of his medical records in approximately 2001.  The Veteran further testified that he believed that he contracted hepatitis C from contaminated air guns used to administer immunizations during service.  He stated that he observed medical professionals giving vaccinations to multiple service members using the same air gun and simply wiping off the end of the gun between shots.  He also testified that several in-service blood tests revealed false positive results for syphilis, which he was told can be indicative of hepatitis C or other blood-borne diseases.  

The Veteran's statements are competent evidence as to factual matters of which he has first-hand knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Board finds that opining on the etiology of hepatitis C and/or attributing the in-service false positives to a later diagnosis of hepatitis C is more suited to the realm of medical expertise rather than lay testimony.  See Id.  The evidence of record does not show that the Veteran has specialized training sufficient to render an opinion concerning diagnoses and causes of hepatitis C.  See Id.  Accordingly, the Veteran's lay testimony is not competent evidence of a diagnosis of hepatitis C during service or the etiology of his currently diagnosed hepatitis C.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).   

Service treatment records confirm that the Veteran received at least three false positives for syphilis during service.  A February 1976 service treatment record indicates that the Veteran consulted a medical professional about a possible venereal disease after blood bank services received a positive test result for syphilis.   However, the evidence shows no subsequent diagnosis of or treatment for any venereal disease, including syphilis.  

A December 1986 syphilis examination indicated that serum was rapid plasma regain (RPR) reactive and unheated serum reagin (USR) reactive, but fluorescent treponemal antibody (FTA) absorption was nonreactive.  The treatment provider indicated that:

These results are consistent with the following conditions: 1.) a biological false positive, or 2.) a very rare occurrence in primary syphilis in which the USR test could show a positive result prior to the FTA Absorption test. . . . While there can be exceptions, our experience indicates that most patients with results such as these are ultimately classified as biological false positive.  A biological false positive can occur as a result of: pregnancy, aging, hepatitis, narcotic addiction, infectious mononucleosis, malaria, viral infection, vaccines and others.

Similarly, a May 1987 blood test showed a positive USR test with nonreactive FTA absorption.  The treatment provider noted that:

These results are consistent with a biological false positive.  Syphilis which has been treated should have a reactive FTA.  Known causes of a biological false positive include: pregnancy, aging, hepatitis, narcotic addiction, infectious mononucleosis, malaria, viral infection, vaccines and others.

Post-service private treatment records show a diagnosis of chronic hepatitis C, grade three of four and stage three of four, in March 2002.  

In a December 2013 private treatment record, the Veteran's physician, D. H., M.D. described the history of the Veteran's hepatitis C as follows:

[The Veteran] was diagnosed with 'some kind of hepatitis' in 1976 but offered no follow up.  In 1987 [and] 1988 his liver enzymes were elevated.  In 2001 he was diagnosed with Hepatitis C and underwent Interferon/Ribavirin treatment [twice] after which he responded and relapsed.  

A January 2014 private treatment record contains the following letter from Dr. D. H. to another private treating physician, A. A., M.D.:

[The Veteran] was first diagnosed with Hepatitis A, B and C in 2001.  He denies any blood transfusion and [intravenous] drug use, and he thought he acquired Hep[atitis] C through vaccinations while in the military.

. . .

The [Veteran] brought with him today records regarding RPR testing dated back 1976 and 1986 [and 1987].  Per [the Veteran], he attempted to donate blood in 1976, while in the military in Arizona, but was rejected [twice when] a 'syphilis test' [was] found positive.  There was no [follow up,] and he did not receive any treatment for syphilis.  In 1986 and again in 1987, he was tested by Idaho [Department] of Health and Welfare; USR was reactive at 4 dilution and 2 dilution, respectively, but confirmatory FTA tests were negative in both cases.  The [Veteran] stated that he was not told of the results at the time and did not receive any counseling or treatment of syphilis.  He reports a monogamous relationship with his wife, whom he married [over] 30 years ago.  Prior to that, he had several other sexual partners, but he denied any high-risk behaviors.  He has never had any diagnosis/treatment of [sexually transmitted diseases] and denies any [history of] penile ulcers.  However, he had [a history of] warts on his penis, which was removed in 1987.

. . . 

The [Veteran] was noted to have a positive RPR per routine pre-transplant screening.  The [Veteran] provided records today that indicate a [history] of positive USR (which was a non-treponemal screening test used in the past) back in 1986 and 1987.  However, for both 1986 [and 1987] and 2013, his treponemal confirmatory tests were negative.  Therefore[,] the positive PRP (and USR) likely represent a biologic false positive.  In fact, chronic hepatitis by itself is a known cause of false positive RPR.  The [Veteran] has no [history of signs or symptoms] suggestive os syphilis.

[There is] [n]o need to treat for syphilis, as positive RPR with negative TPPA most likely represents a false positive.

In January 2015, the Veteran submitted a Disability Benefits Questionnaire along with a waiver of RO jurisdiction, in which Dr. A. A. indicated that the Veteran had a diagnosis of hepatitis C, stage three fibrosis, and cirrhosis of the liver, for which he was listed for a liver transplant.  With regard to the history of the Veteran's liver conditions, including the cause, onset, and course, Dr. A. A. wrote "see attached."  Attached to the Disability Benefits Questionnaire were the above-referenced service treatment records showing false positive test results for syphilis in February 1976, December 1986, and May 1987.  Dr. A. A. also indicated that the Veteran's only risk factor for hepatitis C was "accidental exposure to blood by health care workers (to include combat medic or corpsman)."

Also in January 2015, the Veteran submitted the following etiological opinion from Dr. A. A., along with a waiver of RO jurisdiction:

[The Veteran] has [a] diagnosis of chronic hepatitis C.  [I]t is my opinion that he contracted this disease through his vaccinations received in his military service. 

Although Dr. A. A, did not provide a rationale to support the above-referenced opinion, the Board finds that the responses to the January 2015 Disability Benefits Questionnaire and supporting documentation provide the medical basis upon which Dr. A. A. relied.  Additionally, Dr. D. H. interpreted the Veteran's in-service blood test results to be a biological false positive indicating "some kind of hepatitis" and noted that the Veteran did not endorse any other risk factors for hepatitis C.  Furthermore, the Board takes judicial notice of the fact that the hepatitis C virus was not discovered until 1989, and there was no effective test for the presence of hepatitis C until the 1990's.  See www.cdc.gov/knowmorehepatitis/Timeline.htm.  Thus, the Veteran could not have received a diagnosis of hepatitis C during service.  When viewing Dr. A. A.'s opinion in combination with the medical evidence of record, the Board finds that there is a competent, credible basis to conclude that the Veteran's hepatitis C was incurred during service.  See 38 C.F.R. § 3.303.  Further, there is no evidence of record that disassociates the Veteran's hepatitis C from his active duty.  Therefore, service connection for hepatitis C is warranted.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 


ORDER

Service connection for hepatitis C is granted.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


